Citation Nr: 1116501	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-34 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable initial evaluation for status-post inguinal hernia repair, with residual scar.  

2.  Entitlement to service connection for respiratory disability, to include as undiagnosed illness resulting from Persian Gulf service.  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk



INTRODUCTION

The Veteran served on active duty from March 2002 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, CA.

The issue of tension headaches has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for a respiratory disability, to include as an undiagnosed illness is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's residuals of status-post right inguinal hernia are not productive of active inguinal hernia symptomatology.

2.  The Veteran has competently and credibly asserted that his scar is painful throughout this appeal.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for residual scar from status-post right inguinal hernia repair have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.14, 4.25, 4.27, 4.114, Diagnostic Code 7338, 4.118 Diagnostic Code 7804 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In March 2006 and July 2008 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as the claims for increased initial ratings are downstream issues from that of service connection, he bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the August 2006 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue of entitlement to a compensable initial evaluation for status-post right inguinal hernia repair with residual scar have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The Veteran has also been afforded a VA medical examination in May 2006.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal, and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately.  See 38 C.F.R. § 4.25. The evaluation of the same disability under various diagnoses is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding" is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptoms are duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran's service-connected status-post right inguinal hernia repair with residual scar is currently rated by the RO under Diagnostic Codes (DC) 7338-7805.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 7338 concerns an inguinal hernia.  Under this section, a zero percent evaluation is warranted for an inguinal hernia not operated, but remediable; or small, reducible, or without true hernia protrusion.  A 10 percent evaluation contemplates a postoperative recurrent hernia, readily reducible and well-supported by a truss or belt.  A 30 percent evaluation is in order for a small, postoperative recurrent, or unoperated irremediable, inguinal hernia, not well supported by truss or not readily reducible.  A 60 percent evaluation is assigned for a large postoperative and recurrent inguinal hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  A 10 percent is added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.

Following the RO's August 2006 decision granting service connection for the status-post right inguinal hernia repair with residual scar, and assigning a 0 percent rating, and while the Veteran's appeal was pending, 38 C.F.R. § 4.118 for rating skin disabilities was amended, effective October 23, 2008.  See 73 Fed. Reg. 54708-01, 54710 (September 23, 2008).  Under the revised regulations, scars other than of the head, face, or neck, are rated under Diagnostic Codes 7801 to 7805.

Under the former VA Rating Schedule, scars, on other than the head, face, or neck, that are deep or cause limited motion are rated as 10 percent disabling if they cover an area or areas exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Superficial scars, on other than the head, face, or neck, that do not cause limited motion and encompass an area or areas at least 144 square inches (929 square centimeters) warrant a 10 percent evaluation under Diagnostic Code 7802.  38 C.F.R. § 4.118.  Under Diagnostic Code 7803, superficial scars that are also unstable warrant a 10 percent evaluation.  38 C.F.R. § 4.118.  Diagnostic Code 7805 provided that other scars could be rated on limitation of function of the affected area.  38 C.F.R. § 4.118.  Notes differentiated between deep and superficial scars, by explaining that deep scars are those with underlying tissue damage.  In addition, an unstable scar was specified as one where, for any reason, there was frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Notes following Diagnostic Codes 7801-7804.  As is shown by the evidence, Diagnostic Codes 7801 through 7803 and 7805 are inapplicable.

Under prior DC 7804, a scar that was superficial and painful on examination could be assigned a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (in effect prior to October 23, 2008).  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 7804, Note (1) (in effect prior to October 23, 2008).  Note (2) is not applicable.  See 38 C.F.R. § 4.118, DC 7804, Note (2).

Under the amended regulations for rating skin disabilities, a 10 percent evaluation may be assigned under DC 7804 where there are one or two scars that are unstable or painful.  See 38 C.F.R. § 4.118, DC 7804 (2010).  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin.  See 38 C.F.R. § 4.118, DC 7804, Note (1).  Note (2) to DC 7804 provides that if one or more scars are both unstable and painful, then 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804, Note (2).  Note (3) to DC 7804 provides that scars evaluated under DC 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  See 38 C.F.R. § 4.118, DC 7804, Note (3).

In November 2004, the Veteran had a follow-up examination after an emergency room visit revealed an inguinal hernia.  He complained of a knot on his stomach, and left inguinal pain that was controlled by changing positions.  He did not have nausea, vomiting, hematemesis, change in stool, diarrhea, or constipation.  He experienced intermittent abdominal pain, increasing in frequency, which did not resolve on its own, and regurgitation without an acid or burning taste.  The Veteran's inguinal hernia was evident on examination of the abdomen, and he was placed on restrictions including, no lifting more than 20 pounds, running at his own pace and distance, no pushups or sit ups, and no physical fitness testing.  

San Angelo Medical Center treatment records show that the Veteran underwent a right inguinal hernia repair in November 2004.  At that time he had a couple months' history of pain in his right groin and a lump upon straining, and had been diagnosed as having a right inguinal hernia.  The Veteran's operative report showed no complications.  

A May 2006 VA examination (by QTC services) revealed a right inguinal hernia since September 2004.  It was reported that following the right inguinal hernia repair, the Veteran had current symptoms of a scar, with intermittent pain at the surgical site.  There was no functional impairment.  The Veteran was not working when he developed his disability, and review of his history indicated he was last employed in March 2006.  He had been a policeman in the military for four years.  He was able to perform daily functions such as brushing his teeth, showering, vacuuming, driving a car, cooking, climbing stairs, dressing himself, taking out the trash, walking, shopping, gardening, and pushing a lawnmower.  

Examination revealed a level scar at the right inguinal region, measuring about 5.5 centimeters by 0.5 centimeters.  It had hyperpigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, or abnormal texture.  On examination, no inguinal, ventral, or femoral hernia was noted.  Gross examination of the joints and muscles was within normal limits.  Motor and sensory examination was within normal limits.  The diagnosis was status-post right inguinal hernia repair with residual scar.  The subjective factors were residual scar with intermittent pain.  The objective factors were presence of scar.  

In December 2006, the Veteran wrote in regards to his hernia repair.  He reviewed his history, stating that he had sharp pains from his groin area when he was stationed in England.  The pain reportedly first occurred when he moved ammunition boxes from the Security Forces Armory to the Base Armory.  He explained that the pain occurred intermittently, which was why it took approximately six weeks for him to have it checked.  He had the pain checked, and a golf-ball-sized protrusion from his lower stomach area was evident.  He subsequently went to the emergency room, where he was informed that he had a hernia.  He had surgery to repair his hernia; however, he continued to experience sharp pains from the scarred area over his low abdomen.  In October 2007, the Veteran emphasized that his hernia had been caused by excessive lifting while in the military.  

There is no indication of a recurrent inguinal hernia.  In the absence of a recurrent inguinal hernia, there exists no basis for an initial compensable evaluation for this disability under Diagnostic Code 7338-7805.  Diagnostic Code 7805 allows for separate evaluation as a painful scar under Diagnostic Code 7804.  

A review of other applicable rating codes reveals that the Veteran would not be entitled to any greater rating than that already provided under DC 7338-7805, with the addition of DC 7804.  The Board finds that further evaluation under other diagnostic codes for rating skin disabilities is not appropriate.  

The Veteran's statements describing his symptoms are considered to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Veteran's reports have been consistent throughout the duration of this appeal, and as such his statements are credible, and given probative value.  

The Board finds a preponderance of the evidence of record is against a compensable rating for the status-post right inguinal hernia repair with residual scar, currently rated noncompensable under DC 7338-7805.  The Board, however, finds the evidence is in equipoise to support an initial disability rating of 10 percent for the component of pain in relation to the status-post right inguinal hernia repair with residual scar under DC 7804.  Under the circumstances, because the Veteran's complaints regarding his status-post right inguinal hernia repair with residual scar have been consistent throughout the appellate period, pursuant to Fenderson, staged ratings are not appropriate.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  In this case, the Veteran has alleged that his scar from the status-post inguinal hernia repair is painful.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board acknowledges that the Veteran has stated that his scar is painful.  Further, the Board acknowledges that he was hospitalized for the initial hernia repair surgery in 1996; however, the Veteran has not since been hospitalized for any recurring problems with his status-post right inguinal hernia repair.  In short, the rating criteria contemplate not only his symptoms, but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

The preponderance of the evidence is against the Veteran's claim for a compensable initial rating under DC 7338-7805, but in support of an initial rating of 10 percent under DC 7804.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been appropriately applied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

A 10 percent rating for pain of the residual scar, status-post right inguinal hernia repair is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Veteran seeks service connection for a respiratory disability, to include as due to an undiagnosed illness incurred during military service.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

The Veteran's service treatment records include a June 2005 pre-deployment health assessment indicating that the Veteran was deploying to Iraq.  A report dated January 11, 2006, indicates that the Veteran had returned from deployment to Iraq two days earlier.  There is no indication from anywhere else in the claims file that the Veteran served in Iraq.  Indeed, he DD Form 214 shows no foreign service.  It appears that the DD Form 214 is in error, because there are service treatment records from Croughton, England.  Nonetheless, in light of the facts in this case, it could be important to determine whether the Veteran served in Iraq.  

At his September 2001 enlistment examination, the Veteran reported no shortness of breath, asthma or any breathing problems.  In September 2002, the Veteran complained of intermittent shortness of breath.  Reactive airway disease and seasonal allergic rhinitis were ruled doubtful; it was decided to monitor the situation.  

The Veteran has complained that throughout service, he had had shortness of breath.  At the May 2006 VA (QTC examination), the Veteran reported suffering from asthma since September 2002, otherwise referring to a respiratory disability.  Following pulmonary function tests, the diagnosis was status-post asthma, with subjective factors of intermittent shortness of breath, objective factor of inhaler use, and no complications secondary to pulmonary disease.  Yet, radiology impression was of no active pulmonary disease.  

In December 2006, with an October 2007 clarification letter, the Veteran wrote that he first experienced "all kinds of respiratory problems" when he returned from Iraq and was stationed in England.  He felt that his breathing problems were not adequately addressed because medical equipment to test for asthma was limited.  He indicated that he had a pulmonary examination, where he was told it looked like asthma, but that he should follow-up after discharge since he had such little time remaining in the military.  

If a service member had military service in the Persian Gulf region after August 2, 1990, he is considered a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(d)(1).  A Persian Gulf Veteran shall be service-connected for objective indications of chronic disability resulting from an illness manifested by one or more presumptive signs or symptoms that began during active military service and cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317.

The RO denied service connection on the basis that, although he complained of shortness of breath throughout service, there was no diagnosis of the disorder during service.  

The record is unclear as to the Veteran's current diagnosis, and the question of the Veteran's Persian Gulf Veteran status has not been resolved.  Thus, remand is necessary.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In addition, if the Veteran's Persian Gulf status is verified, the Veteran should be provided with notice regarding the information and evidence necessary to warrant service connection for undiagnosed illnesses under 38 C.F.R. § 3.317. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be provided with appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which notice includes an explanation of the information and evidence necessary to warrant entitlement to service connection for an undiagnosed illness, as set out in 38 C.F.R. § 3.317 (2010).  

2.  The Veteran's service personnel file should be obtained and associated with the claims file.  

3.  The Veteran should be scheduled for a VA medical examination to evaluate the nature and etiology of his current respiratory disability.  The claims folder must be made available to the examiner for review in connection with the examination.

After examining the Veteran and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current respiratory disability had its onset in service or is otherwise related to any incident therein.

If the Veteran's presence in Iraq is established, the examiner should be asked to comment on whether there is any objective evidence that the Veteran suffers from a respiratory disability.  If so, the examiner should opine whether it is at least as likely as not that such symptoms are attributable to a known clinical diagnosis, or whether such symptoms are due to an undiagnosed illness resulting from service in Southwest Asia during the Gulf War.  If the claimed symptoms are attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed disorder is causally related to the Veteran's active service.  The report of examination must include a complete rationale for all opinions rendered.

3.  Following any additional indicated development, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


